DETAILED ACTION
1.	This communication is in response to Application No. 16/006,618 filed on June 12, 2018 in
which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/12/2018 and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:
Paragraph [09] recites “The system the system further including: a user computing device configured [...]”, with “the system” repeating twice, but should instead recite “The system further including: a user computing device configured […]”.
Paragraph [09] recites “The system the system further including: a historical data store […]”, with “the system” repeating twice, but should instead recite “The system further including: a historical data store […]”.
Paragraph [81] recites “[…] may contradict decisions made by other machine learning models, suas in step 604”, but should instead recite “[…] may contradict decisions made by other machine learning models, such as in step 604”.
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 7, 11-14, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-14, and 18-20 of copending Application No. 16/006,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application, since the instant and copending applications are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table. The bolded portions below highlight the differences between the instant and copending application, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:

Instant Application (16/006,618)
Copending Application (16/006,559)
Claim 7: A method comprising: 

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities; 


training, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type; 
training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type; 

determining a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and 

receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.
Claim 7: A method comprising: 

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled;

training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations; 







determining a first graph representation comprising a second plurality of entities; determining a plurality of definitional functions corresponding to one or more of the second plurality of entities; 


receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile; and

modifying, by a hotfile propagation engine, permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 7 of the instant application (16/006,618) recites training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type. Claim 7 of the copending application (16/006,559) recites training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations. Thus, claim 7 of the copending application generally recites an artificial neural network that performs the same function as that of the instant application but lacks the second artificial neural network for a second entity type. However, Harris (US PG-PUB 20210027182) teaches an automated machine learning model process, capable of being trained, that is capable of generating, updating, and storing a topological graph, consisting of nodes, edges, and entities (Harris, Par. [0003]). Harris teaches training a second artificial neural network for a second entity type (Harris, Par. [0083]), “The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, thus an ensemble of machine learning models can be combined to train an accurate predictive model, thus a secondary artificial neural network may be trained corresponding to new community structures for a second entity type). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the machine learning engine paired with a graph structure disclosed by the copending application to include the second artificial neural network for a second entity type, as disclosed by Harris. One of ordinary skill in the art would have been motivated to make this modification to produce a system that combines multiple machine learning models to create an accurate predictive model for fraud detection (Harris, Par. [0083]).
Claim 11: The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 11: The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 12: The method of claim 7, wherein the modification to the hotfile causes a hotfile propagation engine to: 
add or remove a first entity of the first plurality of entities to the hotfile; 
add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or 


modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 12: The method of claim 7, wherein the modification to the hotfile causes the hotfile propagation engine to: 
add or remove a first entity of the first plurality of entities to the hotfile; 

add or remove a first relationship between two entities of the first plurality of entities to or the hotfile.

[From Claim 7]
modifying, by a hotfile propagation engine, permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 13: The method of claim 7, further comprising: 
determining a transaction between at least two entities of the first plurality of entities; and causing, based on the hotfile, rejection of the transaction.
Claim 13: The method of claim 7, further comprising: 
determining a transaction between at least two entities of the first plurality of entities; and causing, based on the hotfile, rejection of the transaction.
Claim 14: An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 

determine data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities; 


train, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type; 
train, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type; 

determine a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and 

receive, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.


Claim 14: An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 

determine data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled; 

train, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations; 







determine a first graph representation comprising a second plurality of entities; determine a plurality of definitional functions corresponding to one or more of the second plurality of entities; 

receive, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile.


modifying, by a hotfile propagation engine, permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 14 of the instant application (16/006,618) recites training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type. Claim 14 of the copending application (16/006,559) recites training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations. Thus, claim 7 of the copending application generally recites an artificial neural network that performs the same function as that of the instant application but lacks the second artificial neural network for a second entity type. However, Harris (US PG-PUB 20210027182) teaches an automated machine learning model process, capable of being trained, that is capable of generating, updating, and storing a topological graph, consisting of nodes, edges, and entities (Harris, Par. [0003]). Harris teaches training a second artificial neural network for a second entity type (Harris, Par. [0083]), “The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, thus an ensemble of machine learning models can be combined to train an accurate predictive model, thus a secondary artificial neural network may be trained corresponding to new community structures for a second entity type). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the machine learning engine paired with a graph structure disclosed by the copending application to include the second artificial neural network for a second entity type, as disclosed by Harris. One of ordinary skill in the art would have been motivated to make this modification to produce a system that combines multiple machine learning models to create an accurate predictive model for fraud detection (Harris, Par. [0083]).
Claim 18: The apparatus of claim 14, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 18: The apparatus of claim 14, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 19: The apparatus of claim 14, wherein the modification to the hotfile causes a hotfile propagation engine to: 
add or remove a first entity of the first plurality of entities to the hotfile; 
add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or 
modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 19: The apparatus of claim 14, wherein the modification to the hotfile causes the hotfile propagation engine to: 
add or remove a first entity of the first plurality of entities to the hotfile; 
add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or 
modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 20: The apparatus of claim 14, wherein the memory further stores instructions that, when executed by the one or more processors, cause the apparatus to: 
determine a transaction between at least two entities of the first plurality of entities; and 
cause, based on the hotfile, rejection of the transaction.
Claim 20: The apparatus of claim 14, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 

determining a transaction between at least two entities of the first plurality of entities; and causing, based on the hotfile, rejection of the transaction.


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Claim 1 recites a system comprising: a graph module configured to store and update a graph comprising nodes and edges, wherein each node represents an entity, wherein each entity is associated with one or more classifications, and wherein each edge represents a relationship between two entities; one or more machine learning engines configured to perform a respective decision-making process, wherein each of the one or more machine learning engines is associated with at least one of the one or more classifications, and wherein each machine learning engine is further configured to: train the respective decision-making process based on historical data associated with the one of the one or more classifications; receive new data associated with the graph; and determine, based on the new data and using the trained respective decision-making process, hotfile parameters; and a hotfile propagation engine configured to: determine, based on the hotfile parameters and historical hotfile data, an action to take with respect to a hotfile; and cause the action.
	2A Prong 1: The limitation of determining hotfile parameters based on new data and determining an action to take with respect to a hotfile, based on the hotfile parameters, and causing the action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning operation. That is other than reciting “train the respective decision-making process” and “using the trained respective decision-making process” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “train the respective decision-making process” and “using the trained respective decision-making process” language, “determine hotfile parameters”, “determine an action”, and “cause the action” in the context of this claim encompasses a human user manually determining parameters based on observed trends/analysis, determining an action to take if the observation/analysis suggest fraudulent activity, and causing an action to flag as fraudulent activity and/or updating parameters manually. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning operation, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a graph module configured to store and update a graph, wherein each node represents an entity, wherein each entity is associated with one or more classifications, and wherein each edge represents a relationship between two entities. The graph module configured to store and update a graph is recited at a high level of generality and amounts to merely storing and retrieving information in memory, which is a form of insignificant extra-solution activity. Further, the claim recites the additional element – one or more machine learning engines configured to perform a respective decision-making process, wherein each of the one or more machine learning engines is associated with at least one of the one or more classifications. The one or more machine learning engines configured to perform a respective decision-making process is recited at a high-level of generality (i.e. as a generic machine learning component performing a generic computer function for decision-making) such that it amounts to no more than mere instructions to apply the exception using a generic machine learning component. Further, the claim recites the additional element – training the respective decision-making process based on historical data associated with the one of the one or more classifications. The training of the respective decision-making process is recited at a high-level of generality (i.e. as a generic machine learning process undergoing generic training) such that it amounts to no more than mere instructions and training to apply the exception using a generic machine learning operation. Further, the claim recites receiving new data associated with the graph. The receiving new data step is recited at a high level of generality and amounts to merely receiving data, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the graph module configured to store and update a graph was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed graph module step is a well-understood, routine, conventional activity is supported under Berkheimer. Further, the additional element of one or more machine learning engines configured to perform a respective decision-making process amounts to no more than mere instructions to apply the exception using generic machine learning components. Mere instructions to apply an exception using generic machine learning components cannot provide an inventive concept. Further, the additional element of training a decision-making process amounts to no more than mere instructions and training to apply the exception using generic machine learning operation. Mere instructions to apply an exception using generic machine learning operations cannot provide an inventive concept. Further, the receiving data step was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving data step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
	For the reasons above, claim 1 is rejected as being directed to an abstract idea without
significantly more. This rejection applies equally to dependent claims 2-6. The additional limitations of
the dependent claims are addressed below.
	
	Claim 2 recites the system of claim 1, wherein the hotfile propagation engine is further configured to: determine one or more identities of one or more entities that correspond to the hotfile parameters, wherein determining the action to take with respect to the hotfile is further based on the one or more identities of the one or more entities. Dependent claim 2 recites mental processes “determine one or more identities of one or more entities that correspond to the hotfile parameters” and “determining the action to take with respect to the hotfile”, which may be performed within the mind. The limitation of determining hotfile parameters and determining the action to take, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning operation, as discussed above in the rejection of Claim 1.
	Claim 3 recites the system of claim 1, wherein each of the one or more machine learning engines is associated with a different entity of the graph. Dependent claim 3 recites additional element “machine learning engines associated with a different entity of the graph” which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use – supported by the court decisions cited in MPEP 2106.5(h). This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Merely associating each machine learning engines to different entities of the graph is linking the use of a judicial exception to a particular technological environment or field of use and does not provide an inventive concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of Claim 1.

	Claim 4 recites the system of claim 1, wherein the action comprises one or more of: adding or removing a first entity of a plurality of entities to the hotfile; adding or removing a first relationship between two entities of the plurality of entities to the hotfile; or modifying permissions of the hotfile associated with one or more entities of the plurality of entities. Dependent claim 4 recites mental processes “adding or removing a first entity to the hotfile”, “adding or removing a first relationship between two entities to the hotfile”, and “modifying permissions of the hotfile”, which may be performed manually. The limitation of adding or removing entities or relationships to a hotfile and modifying permissions of a hotfile, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning operation, as discussed above in the rejection of Claim 1.

	Claim 5 recites the system of claim 1, wherein the new data is associated with a transaction between two entities of the graph. Dependent claim 5 recites additional element “new data is associated with a transaction” which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use – supported by the court decisions cited in MPEP 2106.5(h). This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Merely associating new data with a transaction is linking the use of a judicial exception to a particular technological environment or field of use and does not provide an inventive concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of Claim 1.

	Claim 6 recites the system of claim 5, wherein the historical data is associated with a plurality of transactions between entities of the graph. Dependent claim 6 recites additional element “historical data is associated with a plurality of transactions” which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use – supported by the court decisions cited in MPEP 2106.5(h). This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Merely associating historical data with a plurality of transactions is linking the use of a judicial exception to a particular technological environment or field of use and does not provide an inventive concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of Claim 1.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “Graph module configured to store and update a graph […]” in claim 1.
Such claim limitation(s) is/are: “Machine learning engines configured to perform a respective decision-making process […]” in claim 1 (the term “machine learning engines” also appears in Claim 3).
Such claim limitation(s) is/are: “Hotfile propagation engine configured to determine […]” in claims 1 and 2 (the term “hotfile propagation engine” also appears in Claims 12 and 19). 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a graph module configured to store and update a graph”, “machine learning engines configured to perform a respective decision-making process”, and “a hotfile propagation engine configured to: determine, […]”. However, these limitations are insufficient for the following reasons:
The applicant does not appear to provide a strict definition for the terms “graph module”, “machine learning engines”, and “hotfile propagation engine”. The terms are referenced throughout the applicant’s specification document; however, these references simply recite what each component is configured to do within the scope of the invention rather than its plain meaning. 

Claim 1 recites “determine, based on the new data and using the trained respective decision-making process, hotfile parameters”. However, this limitation is insufficient for the following reasons:
The applicant does not appear to provide a strict definition for the term “hotfile”. The term does not appear to be widely known within the art. Accordingly, the applicant’s specification document must be referenced for guidance as to the meaning of this term:
“A series of human-designed pattern recognition rules, which are sometimes referred to as "hot files," may be used to detect fraud in, for example, banking transactions.” (Par. [83])
“Although the term "hot file" or "hotfile" is used in this specification, it is not intended to mean just a rule-based system that simple reacts through manual human intervention. Rather, as illustrated in FIG. 6, the coupling of a machine learning with a graph structure, which stores nodes and edges representing transaction data, creates an automated machine learning system that is at least a technological improvement over prior, manual hot file methodologies.” (Par. [121])
Therefore, the applicant claims that a “hot file” is a series of human-designed pattern recognition rules, but subsequently disclaims the previous statement as a limiting definition. The limitation of this term is unclear and indefinite.

The rejection applies equally to Independent Claim 1 and dependent Claims 2-6, Independent Claim 7 and dependent claims 7-13, and Independent Claim 14 and dependent claims 14-20, all of which recite similar language.

14.	Claim limitations “graph module”, “machine learning engines”, and “hotfile propagation engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (hereinafter Harris) (US PG-PUB 20210027182), in view of Htun et al. (hereinafter Htun) (US PG-PUB 20180113899).
	Regarding Claim 1, Harris in view of Htun teaches a system comprising:
a graph module configured to store and update a graph (Harris, Par. [0055] & Fig. 2 labels 202 & 220, “At 202, the server computer can create a topological graph based on the new set of previous requests and the stored set of historical requests (e.g., stored in the data storage 210). The topological graph can include nodes and edges connecting the nodes. The nodes may represent characteristics or parameters of the requests and the edges representing relationships between the nodes. The topological graph, and previously created topological graphs, can be stored in a knowledgebase 220.”, therefore, the knowledgebase 220 is configured to store and update new and previously created graphs) comprising nodes and edges (Harris, Par. [0031], “The distinct vertices in a topological graph may be referred to as “nodes.” Each node may represent specific information for an event or may represent specific information for a profile of an entity or object. The nodes may be related to one another by a set of edges, E. An “edge” may be described as an unordered pair composed of two nodes as a subset of the graph G=(V, E), where is G is a graph comprising a set V of vertices (nodes) connected by a set of edges E.”, thus, the graph consists of nodes and edges), wherein each node represents an entity (Harris, Par. [0031], “Each node may represent specific information for an event or may represent specific information for a profile of an entity or object”, thus, each node represents an entity), wherein each entity is associated with one or more classifications (Harris, Par. [0004], “The computer system can also determine a plurality of communities from the topological graph using a community detection algorithm. Each community of the plurality of communities including a subset of the nodes.”; Par. [0034], “Communities identified using historical data can be used to classify new data for making predictions. For example, identifying communities can be used as part of a machine learning process, in which predictions about information elements can be made based on their relation to one another.”, therefore, each entity is associated with one or more communities, which can be used for classifying data), and wherein each edge represents a relationship between two entities (Harris, Par. [0057], “The nodes of the topological graph may be connected to one another via edges that represent the relationship/linkage between nodes.”, thus, each edge represents the relationship between nodes, which represent an entity); 
one or more machine learning engines configured to perform a respective decision-making process (Harris, Par. [0048], “The model building process combines several different machine learning algorithms in order to offset the weaknesses and bias inherent in the individual algorithms.”, therefore multiple machine learning models are combined to enhance decision making), wherein each of the one or more machine learning engines is associated with at least one of the one or more classifications (Harris, Par. [0106], “The automated machine learning model building process may continue if or and different information has been generated (e.g., new or different nodes and edges in the topological graph, new or different community structures, new or different new inferred edges in the graph, new or different inferred community structures, or a new or different model).”, thus, the machine learning models are associated with various community structures, which classify data), and wherein each machine learning engine is further configured to: 
train the respective decision-making process based on historical data associated with the one of the one or more classifications (Harris, Par. [0034], “Communities identified using historical data can be used to classify new data for making predictions. For example, identifying communities can be used as part of a machine learning process, in which predictions about information elements can be made based on their relation to one another.”, therefore, historical data associated with different communities/classifications can be used in the machine learning process for training and enhancing predictions); 
receive new data associated with the graph (Harris, Par. [0108], “At 502, new data or records are received, which can be used as training data for the model. The new data can be stored in data storage as discussed above”; Fig. 5, label 502; therefore, new data is received); and 
determine, based on the new data and using the trained respective decision-making process, hotfile parameters (Harris, Par. [0112], “If the percentage difference between the new and old models is greater than a predetermined threshold value, indicating that there is new information (YES at 511), then the model building process continues to generate decision rules corresponding to the new model, at 512, as discussed above.”, thus, decision rules, comparable to pattern recognition rules/hotfile parameters, are generated based on the new data received and the old information that has already been used to train the model building process); and 
a hotfile propagation engine (Htun, Par. [0025], “Specifically, fraud job 115 applies entity rules 130 to partitioned tracking data to determine if fraud is present. Entity rules 130 may consist of any rule, threshold, or other standard that may assist in identifying, or identifies, fraud.”; Fig. 1, label 130; thus, entity rules, similar to a “hotfile”, are generated, stored, and updated in the central database 125 and consist of rules that can assist in identifying fraud.) configured to: 
determine, based on the hotfile parameters and historical hotfile data (Htun, Par. [0028], “Entity rules 130 may be separate for each different type of entity, such as members, applications, publishers, etc. For example, rule A is for members and rule B is for applications. Alternatively, some, or all, rules could be shared across all entity types. For example, rule A may be used to determine fraudulent applications and fraudulent publishers. Additionally, entity rules 130 may be updated at any time, even while the fraud detection system 105 is running. In other words, entity rules 130 may be updated with a new rule for fraud detection as tracking data is being received and fraud determinations are being made without interrupting the system.”, therefore, entity rules already stored and new rules are applied in fraud jobs to determine fraudulent activity), an action to take with respect to a hotfile (Htun, Par. [0037] & Fig. 2, “In step 215, a determination is made whether one or more entities are fraudulent.”, thus based on the data analysis to identify new rules in the previous step 210, a determination is made as to whether or not an activity is fraudulent); and 
cause the action (Htun, Par. [0037], “The determination is made based on partitioned tracking data and one or more entity rules. The entity rules identify standards or thresholds when entities associated with the data are likely to be fraudulent. By applying the rules to data relating to specific entities, a determination can be made whether the specific entity is fraudulent. The rules may be read from a configuration file. If there are no fraudulent entities, then the method proceeds to step 235. If there are one or more fraudulent entities, the method proceeds to step 220.”, thus, after a determination is made on whether an entity is fraudulent or not, an action is taken to either continue storing further fraud data about the entities, send an alert, and suspend action associated with fraudulent entities as in steps 220-230 or to continue monitoring as usual and/or update entity rules as in step 235).

Harris teaches an automated machine learning model process, capable of being trained, and capable of generating, updating, and storing a topological graph, consisting of nodes, edges, and entities (Harris, Par. [0003]). While Harris discloses an automated machine learning model system with a graph that maintains classifications and relationships and can be used to generate decision rules/parameters, Harris does not explicitly disclose a hotfile propagation engine configured to determine, based on hotfile parameters and historical hotfile data, an action to take with respect to a hotfile and cause the action. However, Htun teaches a hotfile propagation engine configured to determine, based on hotfile parameters and historical hotfile data, an action to take with respect to a hotfile and cause the action (Htun, Par. [0025], “Fraud job 115 uses the partitioned tracking data to make fraud determinations. Optionally, fraud job 115 may use un-partitioned tracking data to make fraud determinations. Specifically, fraud job 115 applies entity rules 130 to partitioned tracking data to determine if fraud is present. Entity rules 130 may consist of any rule, threshold, or other standard that may assist in identifying, or identifies, fraud.”, thus based on entity rules and historic tracking data, an action may be determined and caused in a fraud determination and persistence of entity rules for future fraud determination activity, analogous with the function of the hotfile propagation engine). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated machine learning model process, with topological graph module, as disclosed by Harris to include the techniques for identifying fraud with entity rules per the hotfile propagation engine, as disclosed by the system of Htun. One of ordinary skill in the art would have been motivated to make this modification to produce a system that can quickly detect fraudulent activities and efficiently determine an action to take with respect to detected fraudulent activity in real-time (Htun, Par. [0009].

Regarding Claim 2, Harris in view of Htun teaches the system of claim 1, wherein the hotfile propagation engine is further configured to: 
determine one or more identities of one or more entities that correspond to the hotfile parameters (Htun, Par. [0023], “Fraud detection system 105 receives tracking data from content exchange 140, third party content exchange 145, and/or other data sources 150. The tracking data may be received in any manner and in any format. Specifically, the tracking data is a live stream of data that includes impressions and/or clicks for content items. The tracking data also includes information identifying the entities associated with the impressions and/or clicks, and may also include a request ID so that corresponding impression and click events may be correlated.”, thus, tracking data is captured by the fraud detection system and may also be used for parameterizing entity rules (shown in Fig. 1, labels 130 and 140), and this tracking data includes information that identifies the entities), wherein determining the action to take with respect to the hotfile is further based on the one or more identities of the one or more entities (Htun, Par. [0025], “Fraud job 115 uses the partitioned tracking data to make fraud determinations. Optionally, fraud job 115 may use un-partitioned tracking data to make fraud determinations. Specifically, fraud job 115 applies entity rules 130 to partitioned tracking data to determine if fraud is present.”; Par. [0028], “. Additionally, entity rules 130 may be updated at any time, even while the fraud detection system 105 is running. In other words, entity rules 130 may be updated with a new rule for fraud detection as tracking data is being received and fraud determinations are being made without interrupting the system.”, thus, based on the tracking data which includes the identities of the entities, actions are taken for fraud determination and corresponding alerting or monitoring and also for updating entity rules if needed).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 3, Harris in view of Htun teaches the system of claim 1, wherein each of the one or more machine learning engines is associated with a different entity of the graph (Harris, Par. [0032], “The term “information space” may refer to a set of data that may be explored to identify specific data to be used in training a machine learning model. The information space may be represented as a topological graph or another structure. The information space may comprise data relating to events, such as the time and place that the events occurred, the devices involved, and the specific actions performed, parameters or settings for the actions performed, etc. An involved device may be identified by an identification number and may further be associated with a user or entity. The user or entity may be associated with profile data regarding the user or entity's behavior and characteristics.”, therefore, machine learning models are associated with an information space/topological graph representation, which in turn is associated with an entity – thus, multiple models may be associated with different entities).

Regarding Claim 4, Harris in view of Htun teaches the system of claim 1, wherein the action comprises one or more of: 
adding (Htun, Par. [0032], “If machine learning process 120 identifies any new rules, then those rules may be added to entity rules 130 while the system is running, so that better fraud detection can occur without requiring a system restart or shutdown.“, thus, entity rules may be added) or removing a first entity of a plurality of entities to the hotfile (Htun, Par. [0036], “The tracking data may be aggregated as part of the analysis, and identifiers for particular entities may be removed, or the data anonymized or cleaned in any other suitable fashion.”, therefore entity rules may also be removed); 
adding or removing a first relationship between two entities of the plurality of entities to the hotfile (Htun, Par. [0028], “Entity rules 130 may be separate for each different type of entity, such as members, applications, publishers, etc. For example, rule A is for members and rule B is for applications. Alternatively, some, or all, rules could be shared across all entity types. For example, rule A may be used to determine fraudulent applications and fraudulent publishers.”; Par. [0027], “Entity rules 130 may include a duration for which the entity will be labeled fraudulent. Different rules may be associated with different durations, such as one week for rule A and two days for rule B. A fraud duration may be based partially on a number of times the entity has been deemed fraudulent before and may increase with each subsequent determination that the entity is still fraudulent.”, thus, entities may share rules and have different relationships across entity types, and depending on duration or subsequent fraudulent determination, these relationships would be added or removed as needed); or 
modifying permissions of the hotfile (Htun, Par. [0028], “Entity rules 130 may be stored in any suitable manner, such as a configuration file. The configuration file may be read from (e.g., by fraud job 115) and/or written to as needed without shutting down fraud detection system 105”, thus, read/write permissions on the configuration file which stores the entity rules may be modified accordingly) associated with one or more entities of the plurality of entities (Harris, Par. [0036], “If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or modified while the system is running. The new rule or updated rule may be added or changed by modifying a configuration file.”, therefore, one or more entity rules may be modified if needed).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 5, Harris in view of Htun teaches the system of claim 1, wherein the new data is associated with a transaction between two entities of the graph (Harris, Par. [0109], “If the monitor process determines that there is new data available as training data, indicating that there is new information (YES at 503), the then model building process continues to generate a topological graph, at 504, based on the new data. The topological graph can be generated according to the methods discussed above. After generating the topological graph, a community detection algorithm can determine new communities structures within the topological graph, at 505, as discussed above.”, thus, a graph can be generated based on the new data, hence associating the data with a transaction between entities and communities of the graph).

Regarding Claim 6, Harris in view of Htun teaches the system of claim 5, wherein the historical data is associated with a plurality of transactions between entities of the graph (Harris, Par. [0034], “A “community” may refer to a group/collection of nodes in a graph that are densely connected within the group. A community may be a subgraph or a portion/derivative thereof and a subgraph may or may not be a community and/or comprise one or more communities. A community may be identified from a graph using a graph learning algorithm, such as a graph learning algorithm for mapping protein complexes. Communities may also be identifier using a K-means algorithm. Communities identified using historical data can be used to classify new data for making predictions. For example, identifying communities can be used as part of a machine learning process, in which predictions about information elements can be made based on their relation to one another.”, thus, historical data is associated with different communities and transactions between graph entities and their relationships).

Regarding Claim 7, Harris in view of Htun teaches a method comprising: 
determining data corresponding to one or more graph representations of a first plurality of entities (Harris, Par. [0032], “The term “information space” may refer to a set of data that may be explored to identify specific data to be used in training a machine learning model. The information space may be represented as a topological graph or another structure. The information space may comprise data relating to events, such as the time and place that the events occurred, the devices involved, and the specific actions performed, parameters or settings for the actions performed, etc. An involved device may be identified by an identification number and may further be associated with a user or entity.”, therefore data is determined in the information space/graph representation that corresponds to entities), wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities (Harris, Par. [0057], “In some embodiments, certain fields and parameters of a request can be represented as a node in the graph and related nodes may be connected by edges. The nodes of the topological graph may be connected to one another via edges that represent the relationship/linkage between nodes. Nodes related to the same request can be connected to each other by edges.”, thus, the graph representations indicate a plurality of relationships between nodes, where each node may represent an entity); 
training, for a first entity type, (Harris, Par. [0085], “The plurality of candidate models can include the predictive model. The plurality of candidate models can be built by the modeling behavior tree using different algorithms and different settings and parameters for the different candidate models compared to the predictive model. The different candidate models may also be built differently by selecting different training data.”, therefore the machine learning model may be trained using training data) a first artificial neural network for machine learning (Harris, Par. [0084], “After the topological graph has been smoothed, the server computer can build a predictive model 280 based on the smoothed topological graph using a supervised machine learning algorithm, the plurality of communities, the results associated with the new set of previous requests, and the stored results associated with the stored set of historical requests, at 206. The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, therefore an artificial neural network may be trained to create a predictive model) executing on one or more first computing devices (Harris, Par. [0003], “Embodiments described herein provide a computer system for building machine learning models. The computer system can include a system memory, one or more processors, and a computer readable storage medium.”, thus, one or more computing devices execute the training process), wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type (Harris, Par. [0078], “After the optimization algorithm 204 has determined the inferred community structures, the server computer can combine two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph. A smoothing algorithm 205 (e.g., an artificial neural network (ANN), or a simpler algorithm, such as vector distance) can be used to smooth the topological graph. The smoothing algorithm may combine (e.g., bin together) two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph.”, therefore, the artificial neural network comprises a plurality of nodes and these nodes are configured based on the data corresponding to the entity type); 
training, for a second entity type, (Harris, Par. [0083], “The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, thus, an ensemble of machine learning models can be combined to train an accurate predictive model, thus a secondary artificial neural network may be trained) a second artificial neural network for machine learning (Harris, Par. [0084], “After the topological graph has been smoothed, the server computer can build a predictive model 280 based on the smoothed topological graph using a supervised machine learning algorithm, the plurality of communities, the results associated with the new set of previous requests, and the stored results associated with the stored set of historical requests, at 206. The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”; Fig. 2, label 206, Build Supervised Model; therefore, an artificial neural network may be trained to create a predictive model) executing on the one or more first computing devices (Harris, Par. [0003], “Embodiments described herein provide a computer system for building machine learning models. The computer system can include a system memory, one or more processors, and a computer readable storage medium.”, thus, one or more computing devices execute the training process), wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type (Harris, Par. [0078], “After the optimization algorithm 204 has determined the inferred community structures, the server computer can combine two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph. A smoothing algorithm 205 (e.g., an artificial neural network (ANN), or a simpler algorithm, such as vector distance) can be used to smooth the topological graph. The smoothing algorithm may combine (e.g., bin together) two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph.”, therefore, the artificial neural network comprises a plurality of nodes and these nodes are configured based on the data corresponding to the entity type); 
determining a first graph representation comprising a second plurality of entities (Harris, Par. [0031], “A “topological graph” may refer to a representation of a graph in a plane of distinct vertices connected by edges. The distinct vertices in a topological graph may be referred to as “nodes.” Each node may represent specific information for an event or may represent specific information for a profile of an entity or object.”, thus, the first graph representation may comprises a plurality of entities), wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type (Harris, Par. [0032], “An involved device may be identified by an identification number and may further be associated with a user or entity. The user or entity may be associated with profile data regarding the user or entity's behavior and characteristics. The data may further be characterized as comprising input and output variables, which may be recorded and learned from in order to make predictions.”, therefore, each entity is associated with different types/users’ behaviors and characteristics); and 
receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation (Harris, Fig. 5, depicts a flowchart of a method for the automated machine learning building process. In these steps, data is received and evaluated (labels 502-503), then a graph representation is generated (label 504), the smoothing algorithms are applied and supervised models (which may consist of multiple models) are built based on training data (labels 508-510) and the output is used for Decision Rule Generation (Step 512)), output indicating a modification to a hotfile (Htun, Par. [0036], “Specifically, a machine learning algorithm or other neural network may be used to analyze the data. If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or modified while the system is running. The new rule or updated rule may be added or changed by modifying a configuration file.”, thus, the entity rules may be modified accordingly depending on the neural network analysis of the data).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 8, Harris in view of Htun teaches the method of claim 7, wherein each of the second plurality of entities is associated with a corresponding machine learning model (Harris, Par. [0025], “Existing records can be any data from which patterns can be determined from. These patterns may then be applied to new data at a later point in time to make a prediction. Existing records may be, for example, user data collected over a network, such as user browser history or user spending history. Existing records may be used as training data for building or training of a machine learning model. The model may be a statistical model or predictive model, which can be used to predict unknown information from known information.”, therefore, the machine learning models use a plurality of entities and existing records of data during the building or training process).

Regarding Claim 9, Harris in view of Htun teaches the method of claim 7, further comprises determining a characterization of the first graph representation (Harris, Par. [0053], “The training data for training the model can be based on both the new set of previous requests and the stored set of historical requests to ensure that the model is up to date with trending parameters and characteristics of the requests.”, thus parameters and characteristics are taken into consideration for training the model & graph generation) comprising: 
transmitting output from the first artificial neural network and the second artificial neural network to a third artificial neural network (Harris, Par. [0087], “In another embodiment, the community detection algorithm is a based on IPCA, the optimization algorithm is an Ant Colony algorithm, the smoothing algorithm uses an artificial neural network, the supervised machine learning algorithm is a gradient boosting machine, and the learner for generating the decision rules is an ensemble Prim's algorithm. Other combinations of algorithms may be used.”, therefore, the outputs of the first and second neural networks are transmitted and the decision rule generation may be performed by a combination of algorithms, including an artificial neural network); and 
receiving, from the third artificial neural network, (Harris, Par. [0088], “The next step in the model building process, the generating of the decision rules using the predictive model, may be performed based on the determination that the predictive model is different from the stored model. If the predictive model is not different, the model building process can be stopped until new requests are received.”, therefore, the generation of the decision rules is performed using the predictive model based on inputs received from the prior built supervised models) the modification to the hotfile (Htun, Par. [0036], “Specifically, a machine learning algorithm or other neural network may be used to analyze the data. If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or modified while the system is running. The new rule or updated rule may be added or changed by modifying a configuration file.”, thus, a modification to the file is analyzed and received).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 10, Harris in view of Htun teaches the method of claim 7, wherein the modification to the hotfile is based on historical hotfile data (Htun, Par. [0032], “Thus, there may be a moment where a first entity is determined to be fraudulent using one set of rules and a subsequent entity that is determined to be fraudulent was determined based on a new or updated set of one or more rules. In this example, the system may optionally reprocess the first determination using the new rule, or the system may continue to operate without reprocessing prior fraud determinations.”; Fig. 1, label 125; thus, entity rules may be modified/updated based on new data or existing entity rules and historical fraud data which are stored in the central database 125. Entity rules may include a duration, and at subsequent fraud determination the duration may vary).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 11, Harris in view of Htun teaches the method of claim 7, wherein the one or more graph representations are associated with one or more transactions (Harris, Par. [0121], “For instance, a first resource management computer 641 may manage user accounts for a website, a second resource management computer 642 can manage academic resources for a school district, and a third resource management computer 643 can manage payment accounts and provide authorization of payment transactions.”, therefore, transactions between entities may be considered) between at least two of the plurality of entities (Harris, Fig. 3, depicts the graph representation which shows the associated connections between entities/nodes and community structures).

Claim 12 recites substantially the same limitations as Claim 4, therefore it is rejected under the same rationale.

Regarding Claim 13, Harris in view of Htun teaches the method of claim 7, further comprising: 
determining a transaction between at least two entities of the first plurality of entities (Htun, Fig. 2, labels 215-220, depicts the determination step where a transaction between entities is evaluated for fraudulence and fraud data is stored about the one or more entities); and 
causing, based on the hotfile, rejection of the transaction (Htun, Fig. 2, label 230, depicts the step that suspends delivery of content items, in turn rejecting the transaction, that are associated with fraudulent entities based on the entity rules evaluated).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 14, Harris in view of Htun teaches an apparatus comprising: 
one or more processors (Harris, Par. [0003], “The computer system can include a system memory, one or more processors, and a computer readable storage medium.”, thus, one or more processors are present in the system); and 
memory storing instructions that, when executed by the one or more processors, cause (Harris, Par. [0003], “The computer readable storage medium of the computer system can store instructions that, when executed by the one or more processors, cause the one or more processors to perform certain functions for building machine learning models.”, therefore, the system memory and computer readable storage medium are capable of storing instructions which are executed by one or more processors) the apparatus to:
determine data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale); 
train, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale); 
train, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale);; 
determine a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and 
receive, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale);.
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 15 recites substantially the same limitations as Claim 8 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 9 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 10 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 11 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 19 recites substantially the same limitations as Claim 12 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 20 recites substantially the same limitations as Claim 13 in the form of an apparatus, therefore it is rejected under the same rationale.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. (US Patent 10,628,826) disclosed multiple modeling technologies within a fraud detection system to handle transaction data to detect fraud.
Shao et al. (US Patent 7,562,814) disclosed a method for identifying fraudulent account applications and links forming a graphical pattern.
Zaslavsky et al. (US Patent 9,330,416) disclosed a technique for identifying transactions from a database that involves a particular entity in a known fraudulent transaction.
Xie et al. (US Patent 10,009,358) disclosed methods, systems, and apparatus for detecting malicious attacks and generating hypergraphs of user events.
Love et al. (US PG-PUB 20120226590) disclosed systems to analyze nodes associated with an entity and can be used in assessing risk associated with a transaction.
Tuyls et al. (Machine Learning Techniques for Fraud Detection) disclosed automated credit card fraud detection by means of machine learning.
Malini et al. (Analysis on Credit Card Fraud Identification Techniques based on KNN and Outlier Detection) disclosed techniques for detecting credit card fraud.
Low et al. (Distributed GraphLab: A Framework for Machine Learning and Data Mining in the Cloud) disclosed an extension of the GraphLab framework for machine learning and data mining.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123